Case: 20-40661       Document: 00516260078            Page: 1      Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 30, 2022
                                     No. 20-40661
                                                                          Lyle W. Cayce
                                   Summary Calendar                            Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Victor Carbajal, Jr.,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:19-CR-1611-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Victor Carbajal, Jr., appeals his sentence for possession of a firearm by
   a convicted felon. He contends that, in light of Borden v. United States,
   141 S. Ct. 1817 (2021), the district court improperly calculated his base of-
   fense level by characterizing his conviction of Texas assault family violence


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40661      Document: 00516260078          Page: 2    Date Filed: 03/30/2022




                                    No. 20-40661


   by impeding breathing as a crime of violence under U.S.S.G. § 2K2.1(a)-
   (4)(A). After Borden, a conviction of assault family violence by impeding
   breathing or circulation under Texas Penal Code § 22.01(a)(1) and (b)(2)(B)
   no longer qualifies as a crime of violence because the applicable statutory sub-
   sections do not include a force element with a mens rea greater than reckless-
   ness. See United States v. Greer, 20 F.4th 1071, 1075 (5th Cir. 2021).
          Without this qualifying conviction, Carbajal’s base offense level
   would drop from 20 to 14, and his guideline imprisonment range of 57 to 71
   months would drop to 30 to 37 months. The 6-level disparity is significant.
   Assuming arguendo that the district court again would have sentenced Car-
   bajal to the bottom of the correct guideline range (30 months), his sentence
   would still have been 27 months less than under the incorrect range. The
   error was not harmless because the record shows that the court intended to
   impose a sentence within the guideline range. See id.; United States v.
   Martinez-Romero, 817 F.3d 917, 926 (5th Cir. 2016).
          For these reasons, and because the district court did not have the
   benefit of intervening Supreme Court authority when it sentenced in 2020,
   it should have an opportunity to reconsider in light of Borden. The sentence
   is VACATED and REMANDED for resentencing. Nothing in this opin-
   ion should be understood as an indication of what decisions the district court
   should make on remand.




                                          2